Citation Nr: 0945073	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  03-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of stress 
fractures of the left tibia, to include as secondary to pes 
planus.   

2.  Entitlement to service connection for impotency, claimed 
as due to an in-service groin injury and claimed as secondary 
to a psychiatric disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include schizoaffective disorder (claimed as 
depression). 

4.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to June 
1999. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2002 and 
November 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The May 2002 RO rating decision denied entitlement to service 
connection for residuals of left tibia stress fractures, to 
include as secondary to pes planus, and for impotency due to 
an in-service groin injury.  The November 2002 decision 
denied entitlement to service connection for pes planus and 
for a psychiatric disorder.  

While this appeal was pending before the Board, the Veteran 
moved to Texas, and jurisdiction transferred from the RO in 
St. Petersburg, Florida, to the RO in Houston, Texas. 

At his August 2009 Board hearing, the Veteran raised the 
matter of entitlement to service connection for dental 
disability.  The Board notes that a claim for service 
connection for dental disability was denied in November 2002, 
and a substantive appeal was not timely received in response 
to a June 2005 statement of the case with respect to the 
claim for dental disability.  The matter of whether new and 
material evidence has been received to reopen a claim for 
service connection for dental disability is therefore 
referred to the RO for appropriate action.

The claims on appeal were the subject of Board remands dated 
in March 2008 and January 2009. The Veteran provided 
testimony at an August 2009 hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office. VA will notify the appellant if further 
action is required.


REMAND

In October 2009, the RO received from the Veteran's attorney 
written statements from the Veteran's mother and sister 
describing the Veteran's leg and foot problems and 
psychiatric problems during and subsequent to discharge from 
active service.  His sister also indicated the Veteran's 
girlfriend broke up with him shortly after service due to his 
sexual dysfunction.  The Veteran's attorney did not submit a 
waiver of initial consideration by the RO of this newly 
received evidence.  Rather, the attorney has requested that 
VA provide assistance in further development of the claim, 
including obtaining pertinent medical evidence and providing 
VA compensation examinations.  Readjudication of the 
Veteran's claims should include consideration of the newly 
received evidence in a supplemental statement of the case.  
See 38 C.F.R. § 19.31.

At his August 2009 Board hearing, the Veteran indicated that 
he had received VA medical treatment relevant to his claims 
through the year 2005.  However, the most recent records of 
VA treatment associated with the claims file are from 
November 2002.  The RO should ensure that all relevant VA 
treatment records are obtained and associated with the claims 
file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (holding that VA treatment records are 
considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).

Service treatment records reflect treatment for shin splints 
and a stress fracture of the left lower tibia during the 
months from February 1999 to June 1999.  A March 1999 
radiology report includes a diagnosis of stress-related 
changes of the left posterior mid-tibia.  A June 14, 1999, 
service treatment record indicates that the Veteran was 
placed in light duty status pending separation.  The medical 
reason for separation was chronic shin splints and stress 
fractures of the lower extremities.  A separation due to 
medical incapability was recommended.  

A June 2002 VA bone scan revealed a faint are area of 
abnormality in the mid left tibia.  The reviewing radiologist 
opined that this may be secondary to a stress fracture or 
other prior injury.  This is the same area as the Veteran's 
in-service stress fracture, and a service treatment record 
indicates that the Veteran's stress fracture was a reason for 
his medical discharge.  The Veteran has indicated he has 
continuing chronic symptoms from service until the present 
time.  Consequently, a VA medical examination and opinion is 
warranted to determine if the Veteran has current disability 
attributable to his in-service stress fracture of the left 
mid tibia.  See 38 U.S.C.A. § 5103A(d).

Service treatment records reflect that the Veteran was found 
to have asymptomatic moderate pes planus of the feet at his 
October 1998 service enlistment examination.  At his August 
2009 Board hearing the Veteran stated that this condition was 
never symptomatic until his period of active service, and 
that he still experiences symptoms of pes planus.  A medical 
opinion as to whether this condition pre-existing condition 
was chronically worsened during active service would be 
useful in adjudication of the Veteran's claim for service 
connection for pes planus.  See 38 U.S.C.A. § 5103A(d).

The Veteran's claim for service connection for sexual 
dysfunction is based both on an assertion that the disability 
is related to an in-service groin injury and that the 
condition is secondary to the psychiatric disability for 
which he seeks service connection.  Consequently, the Veteran 
should be provided notice pursuant to the Veterans Claims 
Assistance Act of 2000 as to what is required to substantiate 
a claim for service connection for impotency both on a direct 
and secondary basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

Service treatment records include treatment and diagnosis of 
epididmyitis and testalgia.  A VA urology note dated October 
2002 includes a diagnosis of erectile dysfunction, and a 
finding of a small right epididymal head cyst on testicular 
ultrasound.  Because there is evidence of in-service and 
post-service pathology and current disability, and the 
Veteran indicates his symptoms to have been chronic, a VA 
examination and opinion for his claim for service connection 
for impotency is warranted.  See 38 U.S.C.A. § 5103A(d).

In June 2005, the RO received authorizations for release of 
medical information for ongoing treatment he was receiving at 
Park Place Behavioral Health Care and at The Center for Foot 
and Ankle Medicine.  It does not appear that the RO attempted 
to obtain the identified private medical records.  Although 
some of these records were later received from the Social 
Security Administration, the RO should seek to obtain all 
available relevant records of continuing treatment with these 
two medical providers.  See 38 U.S.C.A. § 5103A(a)-(c).

A medical history provided in connection with medical 
treatment received in November 2001 at Access Behavioral Care 
Associates, P.A., indicates that the Veteran received 
psychiatric treatment at the Center for Drug Free Living 
prior to service, in 1997, and was discharged from treatment 
against medical advice.  Records of this treatment should be 
sought by the RO.  See 38 U.S.C.A. § 5103(a)-(c).  

At his August 2009 Board hearing Veteran described receiving 
private psychiatric treatment after his discharge from 
service in June 1999 but prior to his post-service 
incarceration in November 1999.  (See August 2009 Board 
hearing transcript at page 10.)  The RO should seek to obtain 
and associate any corresponding private records of treatment 
with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran's psychiatric disability has been variously 
diagnosed as schizophrenia, schizoaffective disorder, and 
bipolar disorder, among other conditions.  (See, e.g., VA 
record of treatment in December 2001 containing all three 
diagnoses.)  The Veteran's attorney has noted differences in 
diagnoses of the Veteran's psychiatric disability rendered by 
VA and the Social Security Administration.  However, it 
appears that whatever the diagnosis, the Veteran's claim is 
for one continuing psychiatric disability manifested by the 
symptoms he describes.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009)  (holding claimant seeking service connection for 
psychiatric disability who has no special medical expertise 
is not competent to provide diagnosis requiring application 
of medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should construe 
claim for service connection based on reasonable expectations 
of non-expert claimant).  Given the evidence of record, the 
Board finds that a VA examination is required to determine 
whether the condition described by the Veteran pre-existed 
service, began or worsened during service, or was manifested 
as a psychosis within one year after discharge from service.  
See 38 U.S.C.A. § 5103A(d).

Additionally, the claims file includes service department 
records pertaining to performance problems during the months 
from January 1999 to March 1999, which the Veteran claims are 
indicative of in-service psychological difficulties, and 
service treatment records indicating that the Veteran was 
recommended for a medical discharge due to recurrent stress 
fractures and shin splints.  These are conditions for which 
the Veteran seeks service connection.  The Veteran's complete 
Official Military Personnel File may therefore shed further 
light on the Veteran's psychiatric and physical condition 
during his period of active service.  Accordingly, the RO 
should seek to obtain from the service department a copy of 
the Veteran's complete Official Military Personnel File.  See 
38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for impotency, to include as secondary to 
psychiatric disability, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  The Veteran must be apprised 
of what the evidence must show to support 
a claim for direct incurrence service 
connection and for secondary service 
connection, and the division of 
responsibility between him and VA in 
obtaining such evidence.
 
2.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claims.  With any necessary 
authorization from the Veteran, attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.

The records sought must include all 
relevant records of VA treatment from 
November 2002 forward.

A medical history provided in connection 
with medical treatment received in 
November 2001 at Access Behavioral Care 
Associates, P.A., indicates that the 
Veteran received psychiatric treatment at 
the Center for Drug Free Living prior to 
service, in 1997, and was discharged from 
treatment against medical advice.  Records 
of this pre-service psychiatric treatment 
should be sought by the RO.

In June 2005, the RO received 
authorizations for release of medical 
information for ongoing treatment he was 
receiving at Park Place Behavioral Health 
Care and at The Center for Foot and Ankle 
Medicine.  It does not appear that the RO 
attempted to obtain the identified private 
medical records.  Although some of these 
records were later received from the 
Social Security Administration, the RO 
should seek to obtain all available 
relevant records of treatment with these 
two medical providers.

At his August 2009 Board hearing the 
Veteran described receiving private 
psychiatric treatment after his discharge 
from service in June 1999 but prior to his 
post-service incarceration in November 
1999.  (See August 2009 Board hearing 
transcript at page 10.)  The RO should 
seek to obtain and associate any 
corresponding private records of treatment 
with the claims file.

3.  The RO should contact all necessary 
sources to obtain the Veteran's complete 
Official Military Personnel File.

4.  Once all available medical records 
have been received, arrange for VA 
examinations with appropriate clinicians.  
The purpose of the examinations is to 
determine whether the Veteran's 
psychiatric disability had its onset or 
was aggravated during active service or 
was manifested as a psychosis within one 
year of active service, or is otherwise 
related to any incident of service; and to 
determine whether the Veteran's residuals 
of stress fractures of the left tibia, 
impotency, and pes planus began or were 
aggravated during service, or are 
otherwise related to any incident of 
service.  

The following considerations will govern 
the examinations:
    
(a) The claims file and a copy of this 
remand will be made available to the 
examiners, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

(c)  The mental health clinician will 
specifically address whether the Veteran 
had psychiatric disability prior to 
service or during service, or whether 
the Veteran had psychosis within one 
after discharge from active service in 
June 1999.  The mental health clinician 
should specifically opine whether the 
Veteran has current psychiatric 
disability that began during service, 
was chronically worsened during service, 
or is related to any incident of 
service. 
 
The mental health clinician should review 
any service treatment and personnel 
records received, and post-service records 
of psychiatric treatment, to include a 
November 2001 record of treatment at 
Access Behavioral Care Associates, P.A., 
indicating by history that the Veteran 
received psychiatric treatment at the 
Center for Drug Free Living prior to 
service, in 1997, and was discharged from 
treatment against medical advice.

(d)  The orthopedic examiner is advised 
that the Veteran was noted to have 
moderate asymptomatic pes planus at an 
October 1998 service entrance examination.  
He should opine whether the Veteran's pes 
planus was aggravated (a chronic worsening 
of the underlying condition as opposed to 
a temporary flare-up of symptoms) during 
active service.  

(e) The orthopedic examiner should further 
review the several records of treatment 
for shin splints and stress fractures of 
the left tibia from February 1999 to June 
1999, and the service treatment record 
indicating that the Veteran was medically 
discharged due to shin splints and stress 
fractures of the legs, and opine whether 
the Veteran has current disability of the 
left tibia that began during service or is 
related to any incident of service.  The 
examiner is advised that a June 2002 post-
service VA bone scan revealed a faint area 
of abnormality in the mid left tibia.  The 
reviewing radiologist opined that this may 
be secondary to a stress fracture or other 
prior injury. 

The orthopedic examiner should further 
provide an opinion as to whether any 
current residuals of in-service stress 
fractures or shin splints of the left leg 
are caused or aggravated (chronic 
worsening of underlying symptoms rather 
than temporary flare-up of symptoms) by 
pes planus. 

(f)  The urological examiner should 
provide an opinion as to whether the 
Veteran's current impotence began during 
service, is related to any incident of 
service, or is caused or aggravated (a 
chronic worsening of the underlying 
condition as opposed to a temporary flare-
up of symptoms) by the Veterans' current 
psychiatric disability, to include any 
impotency-related impairment due to 
medications he receives for psychiatric 
disability.  

In connection with providing his opinion, 
the urological examiner should review the 
Veteran's service treatment records, 
including January 1999 and February 1999 
service treatments record reflecting 
diagnoses of epididmyitis and testalgia.  
The examiner should further acknowledge a 
VA urology note dated in October 2002 
diagnosing erectile dysfunction, and small 
right epididymal head cyst on testicular 
ultrasound.

(g) Each examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

5.  When the actions requested have been 
completed, the RO should undertake any 
other indicated development, deemed 
appropriate under the law, and then 
readjudicate the issues on appeal.

The RO must ensure that all directed 
factual and medical development as noted 
above is completed.  In the event that any 
examination report does not contain 
sufficient detail, the RO must take any 
appropriate action by return of the report 
to the examiner for corrective action.  
See 38 C.F.R. § 4.2.  

Readjudication of the Veteran's claims 
should include consideration of the newly 
received evidence in a supplemental 
statement of the case, to include written 
statements received from the Veteran's 
sister and mother in October 2009.  See 38 
C.F.R. § 19.31.

If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


